              Case 1:20-cv-00054-EPG Document 23 Filed 09/30/20 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
     RICHARD KEVIN LEE,               )                  Case No.: 1:20-cv-00054-EPG
11                                    )
                          Plaintiff,  )                  ORDER GRANTING EXTENSION OF
12                                    )                  TIME
     v.                               )
13                                    )                  (ECF No. 22)
14                                    )
     COMMISSIONER OF SOCIAL SECURITY, )
15                                    )
                         Defendant.   )
16                                    )
                                      )
17
18          Pursuant to the stipulation of the parties (ECF No. 22) and finding good cause exists, IT

19   IS ORDERED that the request for extension of time is granted. Plaintiff shall have until October

20   30, 2020, to file an opening brief. All subsequent deadlines are extended accordingly.

21
     IT IS SO ORDERED.
22
23      Dated:     September 30, 2020                          /s/
24                                                       UNITED STATES MAGISTRATE JUDGE

25
26
27
28



                                                     1
